DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MAEGUERITA QUIRE,
                            Appellant,

                                    v.

                       LEN SWALLOW, ET AL.,
                             Appellee.

                              No. 4D18-2849

                          [October 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 16008159.

  Maeguerita Quire, Miramar, pro se.

  Mattew T. Ramenda of Weiss Serota Helfman Cole & Bierman, P.L.,
Boca Raton, for appellees Ray Black and Christopher Smith.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.